Citation Nr: 0906794	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  07-14 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for varicose veins of the right lower extremity.

2.  Entitlement to a disability rating in excess of 20 
percent for varicose veins of the left lower extremity.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March to June 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In June 2007, the Veteran and her spouse testified at a 
hearing before a hearing officer at the RO.  A transcript of 
the hearing is of record.  Also, while the Veteran indicated 
in correspondence received in May 2007 that she wanted a 
hearing before the Board, she withdrew her request for a 
Board hearing in June 2008.


FINDING OF FACT

The varicose veins of the Veteran's lower extremities are 
manifested by persistent edema, incompletely relieved by 
elevation, but there is no stasis pigmentation, eczema, or 
ulceration.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
varicose veins of the right lower extremity have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.104, Diagnostic Code 7120 (2008).

2.  The criteria for a rating in excess of 20 percent for 
varicose veins of the left lower extremity have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7120 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that she must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, a September 2006 letter, sent prior to the 
initial adjudication of the claim, informed the Veteran that 
she must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disabilities and the effect that worsening 
has on the Veteran's employment and daily life.  It also 
included information on how VA determines the disability 
rating by use of the rating schedule, and provided examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain), to include 
treatment records, Social Security determinations, statements 
from employers concerning the impact of the disability on the 
Veteran's employment, and statements from persons concerning 
their observations of how the disability has affected the 
Veteran.  In addition, it provided appropriate notice with 
respect to the effective-date element of the claims and 
informed the Veteran of the assistance that VA would provide 
to obtain evidence on her behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disabilities would not establish 
the Veteran's entitlement to increased ratings.  In any 
event, the Veteran was provided the specific criteria for 
rating the disability in the Statement of the Case.  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records, 
pertinent VA medical records, private treatment records, and 
Social Security Administration records have been obtained.  
In addition, lay statements have been submitted in support of 
the appeal.  Neither the Veteran nor her representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate either claim.  
The Board is also unaware of any such outstanding evidence.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of these claims were insignificant and non 
prejudicial to the Veteran.  Accordingly, the Board will 
address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A 20 percent rating is warranted for varicose veins if there 
is persistent edema, incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is warranted for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent rating is warranted 
for persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  These 
evaluations are for involvement of a single extremity.  38 
C.F.R. § 4.104, Diagnostic Code 7120 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disabilities.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran was granted service connection for varicose veins 
of each lower extremity in an April 2003 rating decision.  A 
10 percent rating was assigned for each lower extremity.  
According to a report of contact prepared by the Veteran's 
representative, the Veteran informed him on August 24, 2006, 
that she was seeking increased ratings for her varicose 
veins.  In the February 2007 rating decision on appeal, the 
RO granted an increase rating of 20 percent for each lower 
extremity, effective August 24, 2006.

A vascular surgery consultation report dated in November 2005 
notes the Veteran's complaints of increased pain from the 
medial aspect of her thighs down past her knees and into her 
legs, occasionally as far as her feet.  A history of 
saphenous vein stripping, bilaterally, was noted.  Upon 
physical examination, the Veteran had mild varicosities at 
the medial aspect of her legs, with a prominent varicosity on 
her right leg extending from her medial thigh to her distal 
calf.  Minimal varicosities were noted laterally on her 
thighs and significant skin mottling was present.  The 
Veteran was assessed with painful deep varicosities and 
recommended for further evaluation.

A January 2006 private venous duplex study notes surgically 
absent greater saphenous veins, superficial thrombophlebitis 
in the right calf veins, and severe venous insufficiency in 
the right posterior tibial and peroneal veins.

The Veteran attended a VA surgical evaluation in March 2006.  
Upon physical examination, evidence of prior saphenous vein 
stripping was observed, and varicosities were noted on both 
thighs and legs.  There was no evidence of ulcers and the 
examination was otherwise unremarkable.  The Veteran was 
considered a candidate for a stab phlebectomy, as opposed to 
sclerotherapy, due to the fact that the Veteran's 
varicosities were in her thigh and she had a recent pulmonary 
embolism that was being treated with Coumadin.

Private outpatient records dated in July 2006 note complaints 
of leg pain and some neurological abnormalities.  Private 
records dated in August 2006 note complaints of increased 
swelling in the Veteran's legs and findings of swelling.  She 
was diagnosed with hyponatremia.

A lower extremity venous duplex scan in October 2006 
disclosed several varices in the right posterior calf, with 
no evidence of thrombus.  No evidence of deep vein thrombosis 
or superficial phlebitis was observed in the legs.

The Veteran underwent a VA vascular examination in November 
2006.  Her claims files were reviewed and pertinent service 
and medical history was discussed.  The Veteran complained of 
varicose veins in both legs, persistent skin discoloration, 
constant pain; and problems related to prolonged walking or 
standing, such as aching, fatigue, throbbing, a heavy 
feeling, and a "crawling sensation."  Edema and ulceration 
were not reported.  These symptoms were not relieved by 
compression hosiery.

The Veteran's physical examination was cut short for her 
comfort.  Varicose veins and post-phlebitic syndrome were 
noted in the right lower extremity.  There was no edema, 
stasis pigmentation, or ulceration present.  Slowly evolving 
calf varicosities developed while the Veteran sat.  Spider 
veins were noted with some tenderness over the right calf.  
The examiner said the described symptoms applied to both 
legs.  The Veteran ambulated slowly due to pain.

Based on this examination, the Veteran was assessed with 
moderate to severe varicose veins in both legs.  This problem 
was said to have a moderate effect on daily chores and 
shopping; preventative effect on exercise and sports; severe 
effect on recreation; mild effect on traveling; and no effect 
on feeding, bathing, dressing, toileting, or grooming.  The 
Veteran could only walk about 1 block due to leg pains.

A private left leg venous duplex scan report dated in 
November 2006 notes no deep vein thrombosis, compressibility 
in all veins, and some thrombus in superficial veins in the 
posterior thigh and upper medial calf, noted to be branches 
of the absent greater saphenous vein.

Private outpatient notes dated in December 2006 note the 
Veteran's complaints of pain associated with her 
varicosities.  Physical examination revealed multiple 
varicosities on both lower extremities.  The right lower 
extremity varicosities were described as tender, especially 
up into the right thigh.  She was assessed as having severe 
varicose veins in the lower extremities.

A February 2007 private venous duplex report notes no 
evidence of deep vein thrombosis, neovascularization of the 
groin bilaterally, reflux present in the bilateral anterior 
accessory saphenous veins and mid-calf perforators, severe 
reflux in the left short saphenous vein and right distal 
great saphenous vein, and an aneurismal formation in the 
right common femoral vein.

A letter received in April 2007 from J.H., M.D., a private 
physician, recites the history of the Veteran's bilateral 
varicose veins and notes increases in edema.

April and May 2007 private outpatient records note trace 
pedal edema.  Photographs submitted by the Veteran in June 
2007 depict her varicose veins.  July 2007 private outpatient 
notes reflect the Veteran's complaints of leg pain and 
cramping.  She reported they felt cold.  The examiner noted 
her complicated medical history, to include her diabetes 
mellitus.  She was assessed with stocking paresthesias.

The Veteran underwent a VA examination in July 2007.  
Pertinent medical history was discussed.  The Veteran 
complained of increased pain in both legs, particularly 
behind both knees and in her feet.  She reported persistent 
edema, discoloration, constant pain with pain at rest, aching 
and throbbing, relief by elevation or compression hosiery, 
and no ulceration.

Upon physical examination, the Veteran was found to have 
edema that was neither massive nor board like, she had 
multiple varicosities that were blue, palpable, and tender.  
The examiner found no stasis pigmentation, no eczema, and no 
ulceration.

The Board notes that the current ratings of 20 percent 
contemplate persistent edema.  The next higher rating of 40 
percent requires that there be persistent edema and either 
stasis pigmentation or eczema.  For a 60 percent rating, 
there must be persistent ulceration.  None of the medical 
evidence shows that the varicose veins in either lower 
extremity have been manifested by stasis pigmentation, 
eczema, or ulceration.  Therefore, a higher rating is not 
warranted for either lower extremity under Diagnostic Code 
7120.

In correspondence received in February 2007, the Veteran's 
representative stated that the Veteran has persistent edema 
and "many other issues" that were not included in the 
November 2006 VA examination report.  According to the June 
2007 hearing transcript, the Veteran reported dry patches of 
eczema on her skin, more prominent during the wintertime.  
She stated that leg swelling causes her skin to pull and dry 
out.  She added that there are pigmentation changes.  The 
Veteran also described problems and complications caused by 
her disabilities, to include their affect on her life.  In 
June 2008, the Veteran submitted a statement saying she has 
swelling in both lower legs in superficial veins.  The 
Veteran has also obtained lay statements in support of her 
claim.  A letter from M.B., received in September 2006, 
describes the Veteran's varicose veins as "terrible" and 
notes blood clots and inflamed muscles.  She notes the 
Veteran was deemed unemployable by Social Security because of 
her legs, and added that she cannot stand, walk or sit for 
any significant period of time.  A letter from the Veteran's 
spouse, received in April 2007, describes a worsening of the 
Veteran's disability over time.  He described the impairment 
wrought by the disability upon the Veteran and noted that she 
is receiving Social Security disability payments due to her 
inability to work.  He added that rest and elevation do not 
relieve her symptoms.  The Board has considered this 
evidence, but for the most part, finds that it does not 
specifically address the schedular criteria.  To the extent 
that it conflicts with the medical evidence, the Board has 
found the objective medical evidence, which is completely 
negative for stasis pigmentation, eczema, and ulceration, to 
be more persuasive.   

The Board has considered whether there is any other schedular 
basis for granting either claim but has found none.  The 
Board also has considered whether a higher schedular rating 
is warranted for any portion of period of the period on 
appeal; however, at no time during the period in question has 
either disability warranted a higher rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The Board has also 
considered the doctrine of reasonable doubt but has 
determined that it is not applicable to either claim because 
the preponderance of the evidence is the claims.


The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for either disability 
and that the manifestations of each disability are not in 
excess of those contemplated by the schedular criteria.  In 
sum, there is no indication that the average industrial 
impairment from either disability would be in excess of that 
contemplated by the assigned rating.  Accordingly, the Board 
has determined that referral of this case for extra-schedular 
consideration is not in order.



							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to rating in excess of 20 percent for varicose 
veins of the right lower extremity is denied.

Entitlement to rating in excess of 20 percent for varicose 
veins of the left lower extremity is denied.

____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


